


Exhibit 10.3
FOURTH AMENDMENT TO OFFICE LEASE




THIS FOURTH AMENDMENT TO OFFICE LEASE (the “Amendment”) is entered into as of
the 20th day of October, 2014, by and between ALCO CITYSIDE FEDERAL, LLC, a
Rhode Island limited liability company (“Landlord”), and UNITED NATURAL FOODS,
INC., a Delaware corporation (“Tenant”).


WITNESSETH:


WHEREAS, Landlord and Tenant entered into that certain Office Lease, dated
October 16, 2008, as amended by that certain First Amendment to Office Lease by
and between Landlord and Tenant, dated as of May 12, 2009, as further amended by
that certain Second Amendment to Lease by and between Landlord and Tenant, dated
as of May 10, 2011, and as further amended by that certain Third Amendment to
Lease by and between Landlord and Tenant, dated as of August 7, 2013
(collectively, the “Lease”), whereby Landlord has demised to Tenant certain
space consisting of approximately 69,855 rentable square feet in the aggregate
on the first (1st) and second (2nd) floors of Building #52 and the second (2nd)
floor of Building #51 (the “Current Leased Premises”) of the American Locomotive
Works complex located at 315 Iron Horse Way, Providence, Rhode Island (the
“Property”);


WHEREAS, the Current Leased Premises are referred to in the Lease as the
Premises;


WHEREAS, Tenant desires to additionally lease from Landlord approximately 1,542
rentable square feet on the first (1st) floor of Building #52 on the Property
and 30,753 rentable square feet on the third (3rd) floor of Building #51 on the
Property (for a total of 32,295 rentable square feet), which additional space is
shown on the plan attached hereto as Exhibit A (collectively, the “Additional
Leased Premises”);


WHEREAS, the Current Leased Premises and the Additional Leased Premises are
hereafter sometimes collectively defined as the “Leased Premises”;


WHEREAS, in connection with the lease of the Additional Leased Premises,
Landlord and Tenant have agreed to amend and modify the Lease in certain
respects as more particularly set forth in this Amendment; and


WHEREAS, Landlord and Tenant desire to confirm their understanding and agreement
with respect to the foregoing matters pursuant to the terms and provisions of
this Amendment.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


1.Capitalized Terms. Any capitalized terms used in this Amendment but not
defined herein shall have the definition set forth in the Lease.






--------------------------------------------------------------------------------






2.Additional Leased Premises. Tenant agrees to lease from Landlord, and Landlord
agrees to lease to Tenant, the Additional Leased Premises.


3.Commencement Date of the Additional Leased Premises. The commencement date for
the inclusion of the Additional Leased Premises as part of the Premises, and the
date on which the terms of this Amendment shall supersede all previous terms and
conditions of the Lease, as applicable, shall be the date that is the earlier to
occur of: (i) May 1, 2015 (the “Fixed Date”), (ii) the date Landlord delivers
the Additional Leased Premises to Tenant with the Landlord’s Work Substantially
Complete (as those terms are hereinafter defined), or (iii) the date Tenant
occupies the Additional Leased Premises (the earlier to occur of the foregoing
events is hereinafter referred to as the “New Lease Term Commencement Date”).
The parties shall promptly confirm the New Lease Term Commencement Date in
writing. The above provision with respect to the determination of the New Lease
Term Commencement Date under clause (ii) above in this Section 3 is subject to
modification as provided in Section 10(F) below, and the Fixed Date provision is
subject to Section 10(G) below. Commencing on and after the New Lease Term
Commencement Date, the Leased Premises will be deemed to contain 102,150
rentable square feet in the aggregate for all purposes under the Lease.


4.Term. Upon the occurrence of the New Lease Term Commencement Date, the Term of
the Lease shall be for a period of ten (10) years.


5.Commencement Date of Base Rent. The commencement date for the payment of Base
Rent for the Leased Premises (including both the Current Leased Premises and the
Additional Leased Premises) shall be the New Lease Term Commencement Date.


6.Base Rent. Until the New Lease Term Commencement Date, Tenant shall continue
to pay minimum Base Rent, additional rent for Taxes, Operating Costs and other
charges payable by Tenant with respect to the Current Leased Premises as
presently set forth in the Lease. From and after the New Lease Term Commencement
Date, the Base Rent for the Leased Premises (including both the Current Leased
Premises and the Additional Leased Premises) shall be as follows:
Period
Yearly Base Rent
Monthly Base Rent
1st, 2nd & 3rd Years
$2,298,205.00
$191,517.08
4th & 5th Years
$2,474,990.00
$206,249.16
6th & 7th Years
$2,576,010.00
$214,667.50
8th, 9th & 10th Years,
$2,677,030.00
$223,085.83





Each annual period shall commence on and as of the New Lease Term Commencement
Date, and the parties shall promptly confirm the final rent schedule in a letter
agreement executed by both parties. The failure to execute such a confirmatory
letter agreement shall not, however, delay the occurrence of the New Lease Term
Commencement Date.

2



--------------------------------------------------------------------------------








7.Additional Rent.


A.Tenant’s Proportionate Share. Based upon the Leased Premises containing
102,150 rentable square feet and the Property containing 201,088 rentable square
feet of space, commencing on and as of the New Lease Term Commencement Date,
“Tenant’s Proportionate Share” (as defined in Section 1.1 of the Lease) shall be
50.80%.


B.Real Estate Taxes & Operating Costs. Tenant shall continue to pay escalations
in Operating Costs and Taxes (as such terms are defined in the Lease) on the
Current Leased Premises in accordance with the terms and provisions of the
Lease. Commencing on the New Lease Term Commencement Date, for purposes of
calculating the additional rent to be paid for Operating Costs with respect to
the Additional Leased Premises only, the Base Year for Operating Costs shall be
calendar year 2015. For purposes of calculating the Taxes to be paid with
respect to the Additional Leased Premises only, the Base Taxes shall be Taxes
payable by Landlord during the 2015 calendar year on the real estate comprising
the Project including, without limitation, the Building and all other
improvements thereon. For the avoidance of doubt, Tenant’s Proportionate Share
with respect to the payment by Tenant of Tenant’s Share of Increased Operating
Costs and Tenant’s Share of Increased Taxes as provided in the existing Lease
with respect to the Current Leased Premises is 34.98% and Tenant’s Proportionate
Share with respect to payment by Tenant of Tenant’s Share of Increased Operating
Costs and Tenant’s Share of Increased Taxes payable as provided in the Lease (as
amended hereby) with respect to the Additional Leased Premises is 15.82%.


8.Electricity. Tenant shall pay for electricity serving the Leased Premises
during the Term based upon the existing Lease provisions.


9.HVAC. The HVAC operating hours and performance specifications for the Leased
Premises shall be in accordance with the existing terms and provisions of the
Lease.


10.Construction of Additional Leased Premises.


A. Landlord’s Work. The Landlord shall, at its sole cost and expense (except as
set forth herein), diligently complete the improvements to the Additional Leased
Premises in a good and workmanlike manner, in accordance with all applicable
laws and governmental requirements and in accordance with the Final Plans (as
hereinafter defined), as well as the scope of work and specifications attached
hereto as Exhibit B-1 (hereinafter collectively referred to as the “Landlord’s
Work”). Landlord shall provide Tenant with as-built CAD files for the Additional
Leased Premises after completion of Landlord’s Work. Landlord recognizes that
Landlord’s Work is being done primarily on the third floor of a building, the
first two floors of which are in use by Tenant, and Landlord shall conduct
Landlord’s Work with minimal disruption to Tenant’s operations, including
without limitation all reasonable protection of Tenant’s second floor work
spaces. Any damage to the Current Leased Premises arising from Landlord’s Work
shall be repaired at Landlord’s sole cost and expense and shall not be
reimbursed from the Tenant Allowance.

3



--------------------------------------------------------------------------------








B. Tenant’s Work. Tenant shall be obligated to provide its own office furniture,
computers and other personal property in order to use and occupy the Additional
Leased Premises. Tenant may commence installing its personal property as soon as
the Landlord’s Work is sufficiently complete to permit such access.


C. Landlord’s Contribution to Landlord’s Work. Landlord agrees to contribute the
amount of $1,706,265.00 (the “Tenant Allowance”) toward the cost of Landlord’s
Work. Tenant acknowledges that Tenant is solely responsible for the timely
payment of all costs and expenses in connection with Landlord’s Work in excess
of the Tenant Allowance, including, without limitation, all costs and expenses
for labor and materials. Once it has been established based upon the final
construction contract that the cost of Tenant’s Work, including, without
limitation, in connection with any change order is in excess of the Tenant
Allowance, Tenant acknowledges and agrees that the funds necessary to pay for
same shall be disbursed by Landlord, in the case of the Tenant Allowance, and
Tenant, in the case of the amount in excess of the Tenant Allowance, based upon
the percentage that the amount to be paid by each such party bears to the total
amount. By way of illustration, if the Tenant Allowance is $1,706,265.00 and the
cost of Landlord’s Work in excess thereof is $200,000 (for a total cost of
$1,906,265.00), Landlord will pay 89.51% of each requisition and Tenant will pay
10.49% of the same using its own funds. Landlord will be entitled to make
monthly requisitions for payments from Tenant for its applicable share as
aforesaid based upon the requisitions Landlord receives from the general
contractor hired by Landlord. Tenant shall pay such requisitions (as additional
rent) within ten (10) days of its receipt of an invoice from Landlord, which
invoice shall have attached a copy of the requisition from the general
contractor and set forth Landlord’s calculation of the amount payable by Tenant.
Anything herein to the contrary notwithstanding, Landlord shall, at its own
expense, without any reduction in the Tenant Allowance, complete the following
work in the Additional Leased Premises: (1) install plywood subflooring, and (2)
stub the hot and cold water conduits as well as the HVAC system conduit to the
Additional Leased Premises (it being understood and agreed, however, that the
additional piping, duct work and heat pumps, together with the distribution of
such systems in the Additional Leased Premises, is part of the Landlord’s Work
which will be paid for utilizing the Tenant Allowance).


D.    Plans and Specifications; Change Orders.


1. Landlord shall cause the preparation of all architectural and engineering
drawings, plans and any applicable specifications for Landlord’s Work as
promptly as possible using due diligence. Tenant has previously approved the fee
proposal letter (the “Fee Letter”), dated August 14, 2014, issued by Durkee,
Brown, Viveirous & Werenfels as the architect. The Fee Letter sets froth the
amount of $156,500 as the proposed fee. Due to the fact that the architect
preparing the aforesaid plans and any applicable specifications requires input
from Tenant with respect to the floor plan and design of the Additional Leased
Premises, Tenant agrees to work with the aforesaid architect as diligently as
possible in order that the architect can propose an initial draft of the
proposed plans and applicable specifications for review and approval as
hereinafter provided. The parties have agreed to the preliminary floor plan (the
“Draft Floor Plan”) for the Additional Leased Premises attached hereto as
Exhibit B-2. At Tenant’s request, the architect will design the interior of the
Additional Leased Premises to a LEED Silver standard, so-called, but Tenant
acknowledges that the Additional Leased Premises will not obtain

4



--------------------------------------------------------------------------------




LEED Silver certification. Landlord shall submit to Tenant the proposed final
plans and any applicable specifications for Landlord’s Work for Tenant’s review
and approval which will be based upon the Draft Floor Plan, which approval shall
be in accordance with the procedures and time frames set forth below. Due to the
fact that a number of plans (electrical, plumbing, and other applicable plans),
which must be complete as part of the Final Plans, and which are the
responsibility of the Landlord to prepare, have not been prepared, Landlord
agrees to work as diligently as possible with its architect and other necessary
third parties provide such plans to Tenant in proper form for review. The
quality of materials and architectural details for the Additional Leased
Premises shall be substantially the same as in the Current Leased Premises.
Tenant will be deemed to have approved any such plans and specifications
submitted by Landlord to Tenant unless Tenant provides Landlord with Tenant’s
written objections thereto within a period of fifteen (15) days from Tenant’s
receipt of such plans and specifications. Tenant shall not be obligated to
respond to incomplete documents. In the event Tenant provides its objections on
a timely basis, Landlord and Tenant shall use good faith and diligent efforts to
agree to revisions to the plans and specifications for Landlord’s Work and the
above process will continue, except that Tenant shall have a period of ten (10)
days to respond to any complete revised plans and specifications, or Tenant will
be deemed to have approved same. The final, agreed upon plans referenced above
in this Section 10(D)(1) and any applicable specifications shall be defined as
the “Final Plans”. The cost for the Final Plans shall be paid out of the Tenant
Allowance (or shall be deducted from the Tenant Allowance as to the amount
already paid by Landlord with respect thereto) once the Final Plans have been
agreed to in writing (including by email), but in no event shall such cost be
greater than ten percent (10%) of the Tenant Allowance. As of the date hereof,
Landlord has paid the above-referenced architect the amount of $11,062.82 with
respect to the architect fee and is processing a second invoice for payment to
the architect in the amount of $52,691.75.


2. Tenant shall submit in writing any request for additional work or
improvements or any changes or modifications to the Landlord’s Work in a timely
manner and prior to Landlord having commenced the applicable work with respect
thereto, which shall be subject to Landlord’s approval, not to be unreasonably
withheld or delayed. If Landlord estimates that such additions, changes or
modifications will increase the cost of Landlord’s Work (“Tenant Excess”),
result in a delay caused by Tenant or otherwise delay the Landlord’s Work, then
Landlord shall advise Tenant in writing within five (5) business days of
Tenant’s request of the cost of such change order and/or the anticipated delay
in the Landlord’s Work that is due to the change order and, subject to Tenant’s
right to revoke or continue with such request as provided hereinafter, the cost
relating to such change order shall be Tenant's sole responsibility. Tenant
shall have five (5) business days following receipt of such information from
Landlord to elect to (a) revoke such request, or (b) continue with the requested
modifications (it being agreed that Tenant’s failure to respond within such five
(5) business day period shall be deemed an election to continue with the
modifications). Notwithstanding anything to the contrary herein, Landlord and
Tenant may submit modifications to Landlord’s Work costing less than $5,000 upon
oral notice to the Tenant’s Construction Contact and Landlord’s Construction
Contact (as hereinafter defined), as applicable. Such modifications shall be
documented in writing within five (5) calendar days after such oral request.
Tenant shall be responsible for the payment of any Tenant Excess on a monthly
basis as and when billed. Tenant has designated Thomas Dziki to be Tenant’s
construction contact (“Tenant’s Construction Contact”), who shall be entitled to
field

5



--------------------------------------------------------------------------------




verify for Tenant the existing status of the Additional Leased Premises, inspect
the construction work, attend the periodic job-site meetings, and otherwise act
on Tenant's behalf during construction. Landlord shall provide Tenant’s
Construction Contact with prior notice of all project meetings and copies of all
material status reports. Landlord agrees that it shall cooperate, and shall
cause its contractor and Landlord's construction manager to cooperate, with
Tenant's Construction Contact. Tenant may designate a substitute Tenant's
Construction Contact by written notice to Landlord. Landlord has designated
Thomas F. Guerra to be Landlord’s construction contact (“Landlord’s Construction
Contact”), who shall be Landlord’s liaison and be authorized to act on
Landlord's behalf during construction. Tenant agrees that it shall cooperate
with Landlord’s Construction Contact and Landlord’s construction manager.
Landlord's Construction Contact shall have full authority to make all decisions
on behalf of Landlord with respect to material or design changes and change
orders (to be documented and submitted to the construction manager prior to
completion), and any decisions made in the field by such construction contact
shall be binding upon Landlord. Landlord may designate a substitute Landlord's
Construction Contact by written notice to Tenant.


E.    Determining the Cost of the Landlord’s Work.


1. Upon receipt of the Final Plans, Landlord shall promptly obtain at least two
(2) complete written bids from general contractors, utilizing bid documents and
a list of bidders provided to Tenant (and with Tenant having previously approved
the proposed list of bidders), for the completion of Landlord’s Work, based on
the Final Plans. Landlord expects to receive the bids within a period of not
more than three (3) weeks. The cost of the Landlord’s Work to be paid out of the
Tenant Allowance shall include any applicable payment and performance bonds
required by either party. Upon receipt of said bids, Landlord shall provide
Tenant with all applicable information relative to said bids, including a copy
thereof, and Landlord shall then choose the lowest qualified bid received.
Landlord shall provide Tenant with a copy of the executed construction contract.
 
2. If the bids for Landlord’s work exceed $2,200,000.00, then Tenant, rather
than accepting such contract price may reduce the scope of the Landlord’s Work
provided the Tenant gives Landlord the final reduced scope of the Landlord’s
Work in writing within a period of thirty (30) days from the date Tenant is
provided a copy of the aforesaid bids.


3. Without limiting the generality of Tenant’s rights under the Lease, as
amended: (i) all of Landlord’s rights to enforce the terms of the construction
contract against the general contractor in the event Landlord fails to do so
shall be assigned to Tenant at Tenant’s request but subject to the prior rights
of Landlord’s lender with respect thereto, it being understood and agreed that
Landlord’s lender shall have the first right to determine whether or not such
lender shall require that the contractor complete the Landlord’s Work on
lender’s behalf as a result of any default by Landlord under the loan documents
with such lender, and (ii) no change order which has not been requested by
Tenant shall be approved without Tenant’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed.


F.    Completion of Landlord’s Work; New Lease Commencement Date.

6



--------------------------------------------------------------------------------






1. If the Final Plans are agreed to by the parties by November 1, 2014, then
Landlord shall substantially complete Landlord’s Work by April 1, 2015, subject
to any circumstances beyond the Landlord’s reasonable control (including any
action by any third party, including without limitation any governmental entity
or other entity not under Landlord’s control, whose consent is required for
Landlord’s Work, any change orders mutually agreed upon by Landlord and Tenant,
any delay in the completion of Landlord’s Work caused by Tenant and any delay in
the completion of Landlord’s Work caused by Landlord or Landlord’s general
contractor or any other parties not under Landlord’s control. For purposes of
this Amendment, “Substantial Completion” or “Substantially Complete”) means that
at least a temporary certificate of occupancy has been issued for the Additional
Leased Premises and the Landlord’s Work has been completed except for the
customary punchlist items which Landlord and Tenant agree are of such a nature
that they can be completed within a period of twenty (20) days without
interfering with Tenant’s use and enjoyment of the Additional Leased Premises.
Landlord agrees to cause the punchlist items to be completed within such twenty
(20) day period. If the Final Plans are not agreed to by November 1, 2014, then
the April 1, 2015 date referenced above shall be extended on a day-to-day basis
by the number of days between November 1, 2014 and the date the Final Plans are
agreed to. Notwithstanding the foregoing, the parties are attempting to agree to
the Final Plans by October 20, 2014.


2. Notwithstanding anything contained herein to the contrary, if Substantial
Completion of the Landlord’s Work is delayed by Tenant’s delay in approving
plans and specifications beyond the time frames set forth in Subsection (D)
above in this Section 10, or change orders, then the New Lease Commencement Date
shall be deemed to have commenced without regard to such delays if the result
thereof is to cause the New Lease Term Commencement Date to occur prior to the
Fixed Date. For example, if the Landlord’s Work is substantially complete on
April 15, 2015, but substantial completion was delayed for fifteen (15) days due
to Tenant’s delay in approving plans and specifications beyond the time frames
set forth in said Subsection (D) above or change orders (“Tenant Delay”), then
the New Lease Commencement Date shall be deemed to be April 1, 2015. Tenant will
not be deemed to have caused any delay under Section 10(E)(2) hereof as long as
Tenant provides Landlord with the final reduced scope of the Landlord’s Work
within the thirty (30) day period referred to in said section.


G.    Landlord Delay.


In the event the New Lease Term Commencement Date is triggered as a result of
the Fixed Date being the earlier to occur of the three events set forth in
Section 3 which are potential triggers of the New Lease Term Commencement Date,
and if on the Fixed Date the Landlord’s Work is not Substantially Complete due
to any reason other than a Tenant Delay, the Fixed Date shall be extended on a
day-for-day basis for each day of the delay in the Substantial Completion of the
Landlord’s Work caused by any reason other than a Tenant Delay. The provisions
of this Section 10(G) shall not affect, postpone or delay a triggering of the
New Lease Term Commencement Date under Section 3 due to Tenant having occupied
the Additional Leased Premises. In addition, Tenant acknowledges that Landlord
shall not be able to commence the performance of the Landlord’s Work until the
Final Plans have been agreed to by the parties pursuant to Section 10(D) and
Landlord acknowledges that Tenant cannot review plans until they have been
provided by the Landlord. It is the parties’ intent that while the Landlord
shall have

7



--------------------------------------------------------------------------------




no penalties for any delay which is the fault of Landlord or any reason beyond
the parties’ reasonable control, neither shall Tenant be obligated to pay rent
if Substantial Completion is delayed for any delay which is not a Tenant Delay.


11.Option to Extend. Notwithstanding anything contained in the Lease to the
contrary, Tenant is hereby given the option to extend the Term of the Lease for
the Leased Premises (comprising both the Current Leased Premises and the
Additional Leased Premises) for two (2) option terms of five (5) years each
(each an “Extension Term” and together the “Extension Terms”). Tenant shall
provide Landlord with prior written notice of at least fifteen (15) months of
its intention to exercise an Extension Term. The foregoing is in lieu of the
existing Lease extension or renewal provisions.


All terms and provisions of the Lease shall apply to the Extension Terms
(including, but not limited to, additional rent for Operating Costs, Taxes and
the like), except for the amount of Base Rent, which shall be equal to
ninety-five percent (95%) of the then fair market rental value of the Leased
Premises determined as provided for below, and shall be paid in equal monthly
installments equal to one-twelfth (1/12) the annual amount. In no event,
however, shall the Base Rent for an Extension Term be less than the Base Rent
payable for the prior lease year in the prior Term.


Upon Tenant’s exercising its option to extend the Lease for an Extension Term,
Tenant and Landlord shall attempt to agree in writing upon the fair market
rental value for the Leased Premises. In the event that Tenant and Landlord
cannot for any reason agree in writing to such fair market rental value on or
before the date which is twelve (12) months prior to the then applicable
termination date of the Lease (the “Adjustment Date”), the fair market rental
value for the applicable Extension Term shall be determined by binding appraisal
as follows:


A.Either of Landlord or Tenant may give the other written notice after the
Adjustment Date designating an independent appraiser (“First Appraiser”). The
other party shall within thirty (30) days thereafter designate a second
independent appraiser (“Second Appraiser”) and the First Appraiser and Second
Appraiser so designated or appointed shall meet within thirty (30) days after
the date that the Second Appraiser is appointed. If, within ninety (90) days
after the date that the Second Appraiser is appointed, the First Appraiser and
Second Appraiser do not for any reason agree in writing upon the then fair
market rental value of the Leased Premises, they shall themselves appoint a
“Third Appraiser” who shall be a competent and impartial person; and in the
event of their being unable to agree upon such appointment within twenty (20)
days after the time aforesaid, the Third Appraiser shall be selected by the
parties themselves if they can agree thereon within a further period of twenty
(20) days. If the parties do not so agree then either party, on behalf of both,
may request such appointment by the then Chairman of the Rhode Island Board of
Real Estate Appraisers or any similar Board.


B.In the event of the failure, refusal or inability of any appraiser to act, a
new appraiser shall be appointed in his stead, which appointment shall be made
by the same party and in the same manner as hereinbefore provided for the
appointment of such appraiser so failing, refusing or being unable to act. Each
party shall pay the fees and expenses of the one of the two original appraisers
appointed by such party, or in whose stead, as above provided, such

8



--------------------------------------------------------------------------------




appraiser was appointed, and one-half of the fees and expenses of the Third
Appraiser, and all other expenses, if any, shall be borne equally by both
parties. Any appraiser designated to serve in accordance with the provisions of
this option to extend shall be disinterested, shall be qualified to appraise
commercial real estate in Providence, Rhode Island of the type covered by this
option to extend, shall be a member of the American Institute of Real Estate
Appraisers (or any successor association or body of comparable standing if such
Institute is not then in existence), and shall have been actively engaged in the
appraisal of commercial office real estate in Rhode Island for a period of not
less than five (5) years immediately preceding his appointment. Each party will
also pay their own attorneys’ fees.


C.The appraisers shall determine in writing the fair market rental value of the
Leased Premises as of the date of appraisal, taking into consideration the
condition of the Leased Premises and Building, the available parking and other
Common Areas and appurtenant rights and other applicable factors. A written
decision joined in by two of the three appraisers shall be the decision of the
appraisers and shall be binding on the parties. After reaching a written
decision, the appraisers shall give written notice thereof to Landlord and
Tenant.


D.If the appraisers fail for any reason to reach a written decision within
forty-five (45) days after the appointment of the Third Appraiser, the
appraisers shall average the three appraisals if no appraisal is more than ten
(10%) percent in variation from the other two (2) appraisals and such average
shall be the fair market rental value of the Leased Premises. If there is any
such variation of more than ten (10%) percent, the fair market rental value
shall be the average of the two closest appraisals.


Notwithstanding the foregoing, the Landlord and the Tenant may at any time
terminate the aforesaid appraisal process should they agree in writing on a fair
market rental value for the Leased Premises for the Extension Term. In the event
for any reason whatsoever the parties have not executed a written instrument
setting forth the Base Rent for the Extension Term by the originally scheduled
termination date for the then current Term (including, without limitation, as a
result of any dispute or disagreement as to the Base Rent for the Extension
Term), Tenant shall continue pay the Base Rent payable for the last year of the
then current Term (together with all additional rent), and when the new Base
Rent for the Extension Term has been determined, Tenant shall pay to Landlord
any underpayment within a period of thirty (30) days. Such adjustment shall be
made and calculated effective as of the first day of the Extension Term.
Landlord and Tenant shall execute an amendment to this Lease within five (5)
business days after the determination of the Base Rent for the applicable
Extension Term. Said amendment shall be prepared by Landlord. Except as set
forth above, the Extension Term shall be subject to all of the terms and
conditions of this Lease; provided, however, that Tenant shall have no further
extension rights once it has exercised its option to extend for the second
Extension Term.


12.Right of First Offer. Should Landlord desire to lease to any third party any
office and/or retail space in Buildings 51 and 52 located on the Project land
and described on Exhibit C attached hereto and incorporated herein by reference
(the “ROFO Additional Space”), Landlord shall notify Tenant in writing (referred
to herein as the “ROFO Notice”) of its intention to lease such space. The ROFO
Notice shall contain a plan showing the applicable ROFO Additional Space and set
forth the rentable square footage thereof, the proposed base rent

9



--------------------------------------------------------------------------------




and additional rent for Taxes and Operating Costs (including any applicable base
year for purposes of the calculation thereof), the proposed amount of any tenant
improvement allowance, security deposit, lease term and options to extend (the
foregoing items are collectively referred to herein as the “Minimum Terms”) and
any additional provisions desired by Landlord. Notwithstanding the foregoing,
Landlord may execute a new lease or extend or modify any existing lease with any
existing tenant for the premises then leased by such tenant under its existing
lease that if vacant would be deemed ROFO Additional Space without triggering
Tenant’s rights under this Section or Landlord’s obligation to provide Tenant
with a ROFO Notice. Tenant shall also not be entitled to a ROFO Notice if Tenant
is in default under this Lease. Upon receipt of the ROFO Notice, Tenant shall
have twenty (20) days to notify Landlord in writing that Tenant is: (a)
exercising its right of first offer pursuant to the terms of this Section, (b)
declining its right of first offer pursuant to the terms of this Section, or (c)
seeking modifications to the proposed terms which Tenant would accept. Tenant’s
failure to respond within such period shall be deemed to be a decline of the
right of first offer. If Tenant seeks modifications to the proposed terms,
Landlord shall respond within ten (10) days of receipt of Tenant’s proposed
modifications as to which modifications Landlord will and will not accept,
Tenant agreeing, however, that Landlord is not obligated to agree to any such
modifications. Tenant shall have ten (10) days from receipt of Landlord’s
response to accept or reject the terms of Landlord’s response. If Tenant fails
for any reason to agree in writing to accept Landlord’s response within such ten
(10) day period, Tenant will conclusively be deemed to have rejected same.
Landlord’s failure to provide any response within Landlord’s aforesaid ten (10)
day period to provide a response shall be deemed a rejection by Landlord of
Tenant’s proposed modifications. If Tenant exercises its right of first offer in
a timely manner and within the initial forty-eight (48) months of the initial
eleven (11) year Term described in Section 4 hereof, Tenant shall lease the
applicable ROFO Additional Space pursuant to all of the terms and provisions of
the Lease, as modified by this Amendment, including, without limitation, with
respect to the Term, Base Rent and additional rent; provided, however, the Base
Year for Operating Costs and the Base Taxes amount shall be the same as applies
to the Additional Leased Premises. In addition, the Tenant Allowance will be
proportionately reduced based on the remaining months of the initial eleven (11)
year Term. If, however, Tenant exercises its right of first offer in a timely
manner subsequent to the initial forty-eight (48) months of the Term, the annual
Base Rent for the ROFO Additional Space shall be the rental rate and other
terms, including the amount of any tenant improvement allowance and the length
of the lease term, as specified by Landlord in the ROFO Notice.


Upon Tenant sending such notice to Landlord, Tenant will be deemed to have
agreed to lease the ROFO Additional Space upon the terms set forth above. If
Tenant fails to for any reason accept Landlord’s offer as set forth in the ROFO
Notice pursuant to written notice given on a timely basis, Landlord shall
thereupon be free for a period of one hundred eighty (180) days to lease the
applicable ROFO Additional Space covered by the ROFO Notice to a third party on
terms no more favorable to such party than the Minimum Terms proposed to Tenant
in the ROFO Notice; provided, however, Landlord may discount the annual Base
Rent and other economic terms by up to 10% and increase any tenant improvement
allowance by up to 10%. If Landlord intends to discount the annual Base Rent by
more than 10% or increase any tenant improvement allowance by more than 10%,
Tenant shall again have the right of first offer to lease the applicable ROFO
Additional Space covered by the ROFO Notice as provided herein. If

10



--------------------------------------------------------------------------------




Landlord fails to execute a lease as of the expiration of said one hundred
eighty (180) day period (the “Revival Date”), Tenant’s first offer rights shall
again apply. The annual base rent and additional rent, including, but not
limited to, additional rent for taxes and operating expenses as defined and
described in Landlord’s ROFO Notice to Tenant after the aforesaid initial
forty-eighth (48th) months of the Initial Term as well as the other Minimum
Terms and additional provisions contained therein (including the amount of any
tenant improvement allowance), shall be the amounts to be paid by Tenant and the
other applicable lease provisions for the applicable ROFO Additional Space, even
if the additional rent is to be paid without a base year and covers a broader
category of items. Tenant and Landlord shall, within ten (10) business days
after the date of Tenant’s notice to Landlord that it has exercised its right of
first offer hereunder with respect to the applicable ROFO Additional Space,
execute an amendment to the Lease, which amendment shall confirm the foregoing
agreement of Tenant and add the applicable ROFO Additional Space to the Lease as
part of the Leased Premises for all purposes including the calculation of the
Tenant’s Proportionate Share and the payment of additional rent for Taxes and
Operating Costs. In the case of an exercise by Tenant of its rights under this
Section subsequent to the initial forty-eight (48) months of the initial eleven
(11) year Term, if the proposed initial term for the ROFO Additional Space to be
leased by Tenant pursuant to the exercise of the foregoing right of first offer
extends beyond the end of the Term of the Lease, Tenant’s exercise of the within
right of first offer shall be conditioned upon Tenant’s exercising its option to
extend the Term of the Leased Premises to the extent necessary so as to make it
coterminous with the proposed initial term with respect to the ROFO Additional
Space as set forth in the ROFO Notice. In such event the annual base rent during
such extension of the Term beyond the initial Term for the Leased Premises
(excluding the ROFO Additional Space, the base rent for which shall be the
amount specified in the ROFO Notice) shall be the fair rental value determined
pursuant to the procedure set forth in Section 11 hereof with Tenant being
deemed for such calculation purposes to have exercised its option to extend on
the first day of the last year of the Term. Upon the expiration of such new Term
for the Leased Premises (including the ROFO Additional Space), Tenant shall have
the option to extend set forth in Section 11 hereof; provided, however, if the
Term of the Lease has been extended for five (5) or more years as provided above
in order to cause the Lease to be coterminous with the initial term of the first
offer with respect to the ROFO Additional Space, Tenant will be deemed to have
exercised one (1) of its options to extend under Section 11. The term “Leased
Premises” as used in the Lease shall be deemed to refer to each applicable ROFO
Additional Space leased by Tenant pursuant to this Section.


Notwithstanding anything contained herein to the contrary, this Section and the
within right of first offer as well as the right to lease the ROFO Additional
Space as aforesaid may not be assigned apart from the Lease and shall
automatically expire on the date of the expiration of such right or the earlier
termination of the Lease.


13.Security Deposit. If Tenant fails to timely exercise its right to extend the
Term for either of the two (2) Extension Terms; or if Tenant does elect to
exercise both Extension Terms, but fails for any reason to enter into a written
lease extension agreement with Landlord for the period subsequent to the end of
the Second (2nd) Extension Term by the date which is not later than the
expiration of the first year of the Second (2nd) Extension Term, Tenant shall be

11



--------------------------------------------------------------------------------




required to post a security deposit with Landlord equal to one (1) months then
applicable Base Rent.


14.Parking. Notwithstanding anything contained in the Lease to the contrary,
Tenant shall have the right, at no additional cost, to four (4) non-exclusive
parking spaces per 1,000 rentable square feet of the Leased Premises, which
parking ratio shall include visitor and handicap spaces.


15.Signage. In addition to the signage rights granted to Tenant pursuant to the
terms of the Lease, the parties agree subsequent to the date hereof to
reasonably negotiate a modification to the existing pylon signs for the Project.
The modified pylon signs would permit Tenant to install, at its cost, a
replacement panel for Tenant, which replacement panel shall also be reasonably
negotiated by the parties. Tenant shall also have the right to relocate its
primary entrance sign located at the Current Leased Premises to the area above
the main entrance of Building #51 located on the Project, which removal and
relocation shall be approved in advance and in writing by Landlord. Any required
modification to the existing pylon structures and all removal and/or
installation of signage by Tenant shall be performed at Tenant’s sole cost and
expense and in a diligent and good and workmanlike manner and in accordance with
all applicable laws, ordinances and regulations. Tenant shall also reimburse
Landlord for Tenant’s pro rata share of the cost to modify the pylon signs, with
such pro rata share to be based upon the percentage that the square footage of
the panel for Tenant on each pylon bears to the total square footage of all
tenant panels which can be installed in each pylon. Tenant shall be solely
responsible to obtain at Tenant’s cost any permits or approvals required for any
such signage.


16.Restoration of the Leased Premises. Notwithstanding anything contained in the
Lease to the contrary, Tenant shall not be required to remove any improvements
at the Leased Premises at the expiration of the Term, as the same may be
extended, that have been approved by Landlord in writing to remain at the Leased
Premises. In conjunction with such written approval, Landlord may specifically
list items that are to be removed from the Leased Premises by Tenant. Tenant
shall, at Landlord’s request, remove all low-voltage cabling in the Leased
Premises upon the expiration of the Term, as the same may be extended.


17.Superior Lease. Tenant acknowledges that Landlord is the tenant with respect
to that certain Amended and Restated Lease, dated February 28, 2007, as amended
pursuant to that certain First Amendment to Amended and Restated Lease, dated
November 9, 2007, a notice of which was recorded in the Office of the Recorder
of Deeds of the City of Providence in Book 8570, Page 93, and with an amended
notice thereof having been recorded in said Recorder of Deeds Office in Book
8911, Page 209 pursuant to which the prior owner and holder of fee simple title,
American Locomotive HH LLC, a Delaware limited liability company (the “Prior
ALCO Fee Owner”) master leased the Project to the Landlord (the foregoing
Amended and Restated Lease, as amended, is hereinafter collectively referred to
as the “Superior Lease”. The Superior Lease is the lease referenced in Section
16.4 of the Lease. This Section 17 replaces said Section 16.4. The interest of
the Prior ALCO Fee Owner under the Superior Lease was assigned by such party to
Foundry ALCO Members, LLC, a Rhode Island limited liability company (the
“Successor Landlord”) pursuant to an assignment document, dated October 16,
2013. The Successor Landlord has joined in the execution of this Lease for
purposes of this Section.

12



--------------------------------------------------------------------------------




Tenant agrees that, upon the expiration or earlier termination of the Superior
Lease, this Lease shall thereupon automatically become a direct lease by and
between the Successor Landlord (and its successors and assigns) and Tenant.
Tenant agrees to execute any document reasonably requested by the Successor
Landlord to confirm the foregoing.


18.Broker. Subject to the execution of this Amendment by Landlord and Tenant,
Landlord shall pay a brokerage commission to CB Richard Ellis - N.E. Partners,
LP (“CBRE”) in accordance with a separate agreement between Landlord and CBRE.
Landlord and Tenant each represent that it has only dealt with CBRE in
connection with this Amendment.


19.Time of the Essence. The parties agree that time is of the essence in the
Lease.


20.Ratification. Except as amended hereby, Landlord and Tenant hereby ratify,
confirm and approve of the Lease as a binding and enforceable document in
accordance with its terms. The parties agree that time is of the essence for all
purposes of the Lease.








[Remainder of Page Intentionally Left Blank]


    

13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument as of the date set forth above.




LANDLORD


ALCO CITYSIDE FEDERAL, LLC,
a Rhode Island limited liability company


By its non-member manager,
FOUNDRY ALCO MANAGER, LLC,
A Rhode Island limited liability company




By:    /s/ Thomas F. Guerra
Name:         Thomas F. Guerra
Title:        Managing Member




TENANT


UNITED NATURAL FOODS, INC.,
a Delaware corporation




By:     /s/ Thomas A. Dziki
Name:     Thomas A. Dziki
Title:     CHRSO


The undersigned Successor Landlord joins in the execution of this Lease to
consent to Section
17.


FOUNDRY ALCO MEMBERS, LLC, a Rhode Island limited liability company


By its managing member,
The Foundry Associates, L.P., a Rhode Island limited partnership




By:    /s/ Thomas F. Guerra
Thomas F. Guerra
Managing General Partner











14



--------------------------------------------------------------------------------






EXHIBIT A


(Plan Showing the Additional Leased Premises)



--------------------------------------------------------------------------------










[a4exa.jpg]



--------------------------------------------------------------------------------




[a4exa2.jpg]



--------------------------------------------------------------------------------




EXHIBIT B-1


Landlord’s Work




Project Manual and Specifications for Bid & Construction, dated October 22,
2014, prepared by Durkee Brown Viveiros Werenfels Architects (“Durkee Brown”).


Construction Documents, including Drawings, dated October 20, 2014, prepared by
Durkee Brown. See the attached list of drawings.



--------------------------------------------------------------------------------




[a4exb1.jpg]



--------------------------------------------------------------------------------




EXHIBIT B-2


Existing Draft of the Floor Plan




See Exhibit B-1.



--------------------------------------------------------------------------------




EXHIBIT C - PARCEL 1


(Project Land)




PROPERTY DESCRIPTION


A.P. 27, Lot 262(A)
Valley Street & Hemlock Street
Providence, Rhode Island




That certain tract or parcel of land situated on the southerly side of Valley
Street and the westerly side of Hemlock Street, in the City of Providence,
Providence County, State of Rhode Island and Providence Plantations, more
particularly bounded and described as follows;


Beginning at an iron rod marking the intersection of the southerly street line
of Valley Street with the westerly street line of Hemlock Street, said point
being the most northeasterly corner of the parcel herein-described;


thence proceeding S 0207’03” W, by and with the westerly street line of said
Hemlock Street, a distance of two hundred fifty six and 04/100 (256.04’) feet to
land now or formerly of American Locomotive HH, L.L.C. and the most
southeasterly corner of the parcel herein-described;


thence proceeding S 8928’48” W, bounded southerly by the said American
Locomotive land, a distance of four hundred eighty four and 03/100 (484.03’)
feet, to land now or formerly owned by Precision Industries, Inc.;


thence proceeding N 1904’08” E, bounded westerly by the said Precision
Industries, Inc. land, a distance of eighty four and 17/100 (84.17’) feet to an
angle point;


thence proceeding N 0639’22” W, bounded westerly by the said Precision
Industries, Inc. land, a distance of one hundred twenty one and 76/100 (121.76’)
feet to a corner;


thence proceeding westerly along the arc of a curve deflecting to the left
having a central angle of 26°26’39”, and a radius of 220.00’, an arc distance of
one hundred one and 54/100 (101.54’) feet to a point of tangency;


thence proceeding S 7713’28” W, bounded southerly by the said Precision
Industries, Inc. land, a distance of twenty seven and 05/100 (27.05’) feet to a
point of curvature;


thence proceeding westerly along the arc of a curve deflecting to the left
having a central angle of 16°11’51”, and a radius of 200.00’, an arc distance of
fifty six and 54/100 (56.54’) feet to land now or formerly of the City of
Providence;


thence proceeding N 1336’22” W, bounded westerly by the said City of Providence
land, a distance of forty seven and 11/100 (47.11’) feet to the said southerly
street line of Valley Street;





--------------------------------------------------------------------------------




thence proceeding N 8320’38” E, by and with the said southerly street line of
Valley Street , a distance of three hundred four and 07/100 (304.07’) feet to an
angle point;


thence proceeding N 89°24’43” E, by and with the said southerly street line of
Valley Street, a distance of three hundred sixty eight and 86/100 (368.86’) feet
to the westerly street line of Hemlock Street and the point and place of
beginning.


The above-described parcel contains 126,345 square feet (2.900 acres) of land.









--------------------------------------------------------------------------------




EXHIBIT C - PARCEL 2


PROPERTY DESCRIPTION


A.P. 27, Lot 262(B)
Valley Street
Providence, Rhode Island




That certain tract or parcel of land situated on the southerly side of Valley
Street, in the City of Providence, Providence County, State of Rhode Island and
Providence Plantations, more particularly bounded and described as follows;


Beginning at a point in the southerly street line of Valley Street, said point
being the most northwesterly corner of land now or formerly of the City of
Providence and the most northeasterly corner of the parcel herein-described;


thence proceeding S 1336’22” E, bounded easterly by the said City of Providence
land, a distance of fifty one and 38/100 (51.38’) feet to land now or formerly
of Precision Industries, Inc.;


thence proceeding along the arc of a curve deflecting to the left having a
central angle of 06°50’43”, and a radius of 160.00’, an arc distance of nineteen
and 12/100 (19.12’) feet to a point of non-tangency;


thence proceeding S 1904’18” W, bounded easterly by the said Precision
Industries, Inc. land, a distance of fifty three and 59/100 (53.59’) feet to
land now or formerly of the City of Providence;


thence proceeding S 2919’13” W, bounded easterly by the said City of Providence
land, a distance of thirty four and 96/100 (34.96’) feet to land now or formerly
of American Locomotive HH, L.L.C.;


thence proceeding S 7343’54” W, bounded southerly by the said American
Locomotive land, a distance of seventy and 58/100 (70.58’) feet to land now or
formerly of Waterfire Providence;


thence proceeding N 3824’13” E, bounded westerly by the said Waterfire
Providence land, a distance of forty nine and 78/100 (49.78’) feet to an angle
point;


thence proceeding N 3513’13” E, bounded westerly by the said Waterfire
Providence land, a distance of sixty two and 80/100 (62.80’) feet to an angle
point;


thence proceeding N 1903’23” E, bounded westerly by the said Waterfire
Providence land, a distance of fifty four and 00/100 (54.00’) feet to an angle
point;


thence proceeding N 2556’12” W, bounded westerly by the said Waterfire
Providence land, a distance of nineteen and 23/100 (19.23’) feet to the said
southerly street line of Valley Street;





--------------------------------------------------------------------------------




thence proceeding N 8320’38” E, by and with the said southerly street line of
said Valley Street, a distance of twenty nine and 58/100 (29.58’) feet to the
point and place of beginning.


The above-described parcel contains 5,853 square feet (0.134 acres) of land.









--------------------------------------------------------------------------------




EXHIBIT C - PARCEL 3


PROPERTY DESCRIPTION


A.P. 27, Lot 278
Valley Street & Hemlock Street
Providence, Rhode Island




That certain tract or parcel of land situated on the westerly side of Hemlock
Street, southerly of Valley Street, in the City of Providence, Providence
County, State of Rhode Island and Providence Plantations, being delineated as
“Lot 1” on that plan entitled “American Locomotive Works Minor Subdivision Plan
A.P. 27 / Lot 85, 68 Hemlock Street, Providence, Rhode Island, Proj. No.: 2005
188 S17, Date: August 22, 2006 by Waterman Engineering Co. Richard S. Lipsitz,
P.L.S. No. 1837,” which is recorded as Document No. 1000453 in the Land Evidence
Records at the City of Providence, Rhode Island in Plat Book 76, Page 85.







--------------------------------------------------------------------------------




EXHIBIT C - PARCEL 4


PROPERTY DESCRIPTION


A.P. 27, Lot 279
Valley Street & Hemlock Street
Providence, Rhode Island




That certain tract or parcel of land situated on the westerly side of Hemlock
Street and southerly side of Valley Street, in the City of Providence,
Providence County, State of Rhode Island and Providence Plantations, being
delineated as “Lot 2” on that plan entitled “American Locomotive Works Minor
Subdivision Plan A.P. 27 / Lot 85, 68 Hemlock Street, Providence, Rhode Island,
Proj. No.: 2005 188 S17, Date: August 22, 2006 by Waterman Engineering Co.
Richard S. Lipsitz, P.L.S. No. 1837,” which is recorded as Document No. 1000453
in the Land Evidence Records at the City of Providence, Rhode Island in Plat
Book 76, Page 85.







